Title: From George Washington to William Heath, 5 June 1782
From: Washington, George
To: Heath, William


                  
                     Dear Sir
                     Head Quarters Newburg June 5th
                     1782
                  
                  Your favor of yesterday has been duly received. A Deputy Commy of
                     Prisoners for the Post at Dobb’s Ferry, has been already ordered, who will, I
                     hope, liberate you from those constant applications from that post; and as
                     Capt. Pray’s duty must be encreased at that Post, I wish you to grant him what
                     additional Boats & Men you may think necessary.
                  I must depend upon your constant attention to the recruiting
                     service of Masstts and highly approve your sending Lt Govr Popkin to relieve
                     Majr Pettengail at Boston, and let Colo. Popkin be informed, that I wish him to
                     write to the several mustering Officers in that State, that I expect their
                     constant attention to their duty, and that they may depend on being bro’t to a
                     Court Martial for any deficiencies.
                  Mr Gardner may pass to the Enemy’s Lines with the prisoners he
                     has with him.
                  The Recruits that have been mustered out by the Baron, must
                     remain where they are for the present. I am Dear Sir Your Most Humble Servant
                  
                     Go: Washington
                     
                  
               